Case: 16-11814   Date Filed: 04/07/2017   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11814
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:13-cv-01544-AT



SUZANNE STEELE,

                                                             Plaintiff-Appellant,


versus



SEARS ROEBUCK AND CO.,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 7, 2017)

Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 16-11814        Date Filed: 04/07/2017        Page: 2 of 3


       Suzanne Steele was an employee of Sears Roebuck and Co. for several

years. She was terminated in 2009 and filed this lawsuit in 2013. Steele raised a

number of claims in her complaint, including a claim that Sears terminated her

based on her age in violation of the Age Discrimination in Employment Act

(ADEA). The district court granted summary judgment to Sears on all of Steele’s

claims, except for her ADEA claim. The court held a two-day bench trial on the

ADEA claim, after which the court issued a final judgment in Sears’s favor.

Steele, now proceeding pro se, appeals the final judgment.1 She argues that the

district court erred in (1) finding that Sears terminated her for a reason other than

age and (2) excluding the testimony of her proposed expert.

       After careful consideration of the parties’ briefs and the record, we find that

the district court committed no reversible error. First, taking into account all the

evidence, the district court did not clearly err in finding that Sears terminated

Steele for a reason other than age.2 See Crystal Entm’t & Filmworks, Inc. v.

Jurado, 643 F.3d 1313, 1319 (11th Cir. 2011) (“After a bench trial, we review the

district court’s . . . factual findings for clear error.” (internal quotation marks

omitted)). Second, we cannot conclude that the district court abused its discretion

       1
          Even construing Steele’s pro se brief liberally, see Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998) (per curiam), the brief does not contest the findings upon which
the district court’s summary judgment decision was based. Steele has therefore abandoned any
challenge to the decision. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681–83
(11th Cir. 2014).
        2
          To the extent that Steele challenges any of the district court’s other factual findings, we
conclude that such findings were not clearly erroneous.
                                                 2
              Case: 16-11814     Date Filed: 04/07/2017    Page: 3 of 3


in excluding the testimony of Steele’s proposed expert. See General Elec. Co. v.

Joiner, 522 U.S. 136, 141, 118 S. Ct. 512, 515 (1997) (holding that the abuse-of-

discretion standard is the appropriate standard for reviewing a district court’s

decision to exclude expert testimony). The proposed testimony was not relevant

given that it concerned damages for emotional distress—damages that are not

available under the ADEA. See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340,

1348 (11th Cir. 2000).

      AFFIRMED.




                                          3